07/13/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: PR 06-0422


                                      PR 06-0422

                                                                            FILED
 IN THE MATTER OF THE PETITION OF
                                                                   ORDEAUL 1 3 2021
 MELISSA CALHOON JONES                                                    Bowen Greenw000
                                                                        Clerk of Supreme Cour
                                                                           State of Montana



       Melissa Calhoon Jones has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of Jones' application for admission by motion to the State Bar of Montana. By
rule, applicants for admission by motion must provide evidence of the requisite score on
an MPRE taken "within three years preceding the date of the application for admission."
Rule IV.A.3, Rules of Admission.
       Jones passed the MPRE in 1996 when seeking admission to the practice of law in
California, where Jones was admitted. Jones has also been admitted to the practice of law
in the District of Columbia and the State of Maryland. The petition states Jones has
"practiced law as a labor and employment attorney for nearly 25 years, without any ethical
or disciplinary issues in any of the jurisdictions where she is licensed." Good cause
appearing,
      IT IS HEREBY ORDERED that the petition of Melissa Calhoon Jones to waive the
three-year test requirement for the MPRE for purposes of Jones' current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this W`• day ofJuly, 2021.




                                                          Chief Justi